DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generating a solid cell culture media” in line 2. Claim 1 as written is vague and indefinite as it is unclear whether “solid cell culture media” includes actual cell culture, or any other includes specific compositions (without cell cultures) which are yet to be claimed. The term “solid cell culture media” is not well known in the art, and therefore, in order overcome the rejection, it is suggested to clarify by including specific ingredient used for such solid media. All the dependent claims 2-14 are rejected as being dependent upon the rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated over Kevin Alessanri et al: “A 3D printed microfluidic device for production of functionalized hydrogel microcapsules for culture and differentiation of human Neuronal Stem Cells (hNSC)”, LAB ON A CHIP, vol. 16, no. 9, Jan 1 2016 (pages 1592-1604) XP055393107, ISSN: 1473-0197, DOI: 10.1039/C6LC00133E (herein after D3).
The Examiner concurs with rejection provided by international searching authority, and as also included in the IDS dated 7/16/2020.
Due to the lack of clarity mentioned above, it is considered that solid scaffolds used for culturing cells falls within the terminology “solid culture media form”. Kevin Alessanri et al teach such scaffolds generated by 3D printing which are mixed with a liquid and cells to be cultured and then incubated to let the cell culture grow (see pages 1598-1599). Thus, Kevin Alessanri et al. anticipates claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over either one of:  Kevin  Alessanri et al: “A 3D printed microfluidic device for production of functionalized hydrogel microcapsules for culture and differentiation of human Neuronal Stem Cells (hNSC)”, LAB ON A CHIP, vol. 16, no. 9, Jan 1 2016 (pages 1592-1604) XP055393107, ISSN: 1473-0197, DOI: 10.1039/C6LC00133E; and/or in view of any one of  DAVID M Kingsley et al: “Microcapsules and 3D customizable shelled environments from laser direct-written microbeads: Microcapsules and 3D Customizable Shelled Microenvironments”, Biotechnology and Bioengineering, vol. 113, no. 10, 1 (Otober 01-2016), pages 2264-2274) (D4); and Christoph Bader et al: “Grown Printed, and Biologically Augmented: An Additively Manufactured Microfluidic Wearable, Functionally Templated for Synthetic Microbes”, 3D printing and Additive Manufacturing, Vol. 3, no. 2,1 June 2016, pages 79-89 (D5); or Zhikai tan et al: “Control of Cell growth on  3D-printed Cell Culture Platforms for tissue engineering”, Journal of Biomedical Materials Research, Part A, vol. 105, no. 12, 15 September 2017 (pages 3281-3292) (D6). 
The Examiner concurs with rejection provided by international searching authority, and as also included in the IDS dated 7/16/2020. It is noted that features of claims 2-14 falls within the knowledge and ability of a person skilled in the art. It is suggested that applicant may clarify that a “solid cell culture media from” comprises ingredients which are dissolved upon/after mixing with the liquid in step b, the present claims can be distinguished sufficiently from D3-D6 to allow for the novelty. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,751,282 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743